Moyer, C.J.
The sole question we must answer in this appeal is whether the Court of Common Pleas of Franklin County is vested with subject-matter jurisdiction over the claims asserted by BCL.
“Subject-matter jurisdiction of a court connotes the power to hear and decide a case upon its merits * * Morrison v. Steiner (1972), 32 Ohio St.2d 86, 61 O.O.2d 335, 290 N.E.2d 841, paragraph one of the syllabus. Section 4(B), Article IV of the Ohio Constitution, states that “[t]he courts of common pleas and divisions thereof shall have such original jurisdiction over all justiciable matters * * * as may be provided by law.” It is well settled that “ ‘[t]he court of common pleas is a court of general jurisdiction. It embraces all matters at law and in equity that are not denied to it.’ ” Schucker v. Metcalf (1986), 22 Ohio St.3d 33, 34, 22 OBR 27, 28, 488 N.E.2d 210, 212 (quoting Saxton v. Seiberling [1891], 48 Ohio St. 554, 558-559, 29 N.E. 179, 180; Dumas v. Estate of Dumas [1994], 68 Ohio St.3d 405, 408, 627 N.E.2d 978, 980).
Pursuant to the Declaratory Judgment Act, courts of common pleas may “declare rights, status, and other legal relations whether or not further relief is or could be claimed,” R.C. 2721.02. Am. Life & Acc. Ins. Co. of Kentucky v. Jones (1949), 152 Ohio St. 287, 40 O.O. 326, 89 N.E.2d 301; Herrick v. Kosydar (1975), 44 Ohio St.2d 128, 130, 73 O.O.2d 442, 443, 339 N.E.2d 626, 628. See, also, Jones v. Chagrin Falls (1997), 77 Ohio St.3d 456, 674 N.E.2d 1388, decided today. Pursuant to R.C. 2727.02 et seq., courts of common pleas have jurisdiction to grant injunctive relief.
The appellant contends, however, that R.C. 4301.10(B)(1) and 4301.31 operate to divest the Court of Common Pleas of Franklin County of subject-matter jurisdiction over BCL’s complaint. The first of those statutes, R.C. 4301.10(B)(1), at the time this action was initiated provided: “The department [of liquor control] may * * * [s]ue, but may be sued only in connection with the execution of leases of real estate and such purchases and contracts necessary for the operation of the state liquor stores that are made under this chapter and Chapter 4303. of the Revised Code * * *.” (Emphasis added.) The second statute, R.C. 4301.31, provided at the time the action was initiated: “Except as provided in section *4704301.281 of the Revised Code, no court, other than the court of common pleas of Franklin county, has jurisdiction of any action against the * * * department of liquor control, to restrain the exercise of any power or to compel the performance of any duty under Chapters 4301. and 4303. of the Revised Code.” (Emphasis and footnote added.)
The court of appeals held that, despite these statutory provisions, the Court of Common Pleas of Franklin County is vested with jurisdiction to entertain actions against the department seeking declaratory or injunctive relief even where the case does not involve real estate leases or contracts and purchases necessary for the operation of state liquor stores. While expressing no opinion as to whether such relief should be granted, we affirm the holding of the court of appeals that the Franklin County Court of Common Pleas does have subject-matter jurisdiction to consider BCL’s entitlement to such relief.
We reject the contention that R.C. 4301.31 establishes subject-matter jurisdiction in the Court of Common Pleas of Franklin County to restrain or compel departmental action. In providing that “no court, other than the court of common pleas of Franklin [C]ounty has jurisdiction” to restrain or compel the department’s conduct, R.C. 4301.31 operates not to confer jurisdiction on the Franklin County Court of Common Pleas, but rather to abrogate subject-matter jurisdiction of all other courts of the state.
Historically, declaratory judgment actions were permitted against state agencies, and courts have been deemed to possess jurisdiction to issue injunctive relief. See, e.g., Racing Guild of Ohio, Local 304 v. State Racing Comm. (1986), 28 Ohio St.3d 317, 320, 28 OBR 386, 388, 503 N.E.2d 1025, 1028, citing Aw. Life & Acc. Ins. Co. See, also, Hoffman Candy & Ice Cream Co. v. Dept. of Liquor Control (1950), 154 Ohio St. 357, 43 O.O. 250, 96 N.E.2d 203 (approving assertion of trial court’s jurisdiction over the merits, but nevertheless finding the issuance of specific-performance relief affecting the Department of Liquor Control improper). Accordingly, underlying R.C. 4301.31 is an unstated assumption that jurisdiction to enter injunctive relief would exist in any common pleas court throughout the state but for the express language of the statute limiting jurisdiction to the Court of Common Pleas of Franklin County.
Nor does R.C. 4301.10(B)(1), which provides that the department “may be sued only in connection with” certain types of contractual agreements, affect the fundamental power, i.e., jurisdiction, of a court of common pleas to hear the merits of a dispute in which the Department of Liquor Control is named a *471defendant. In general, when the General Assembly has intended to abrogate the subject-matter jurisdiction of Ohio courts in particular types of actions it has done so expressly. See, e.g., R.C. 3745.04 (“The environmental board of review has exclusive original jurisdiction over any matter which may, under [R.C. 3745.04], be brought before it.” [Emphasis added.]); R.C. 2743.02(F) (“A civil action against an officer or employee * * * shall first be filed against the state in the court of claims, which has exclusive, original jurisdiction to determine, initially, whether the officer or employee is entitled to personal immunity * * * and whether the courts of common pleas have jurisdiction over the civil action.” [Emphasis added.]) In contrast, R.C. 4301.10(B)(1) includes no reference to “jurisdiction” of either courts or other adjudicatory or administrative bodies.
Rather we interpret R.C. 4301.10(B)(1) as creating a defense in the nature of a statutorily created immunity against suit which may be pled by the department as an affirmative defense. As such, R.C. 4301.10(B)(1) does not create a jurisdictional defense to a declaratory judgment action. See State ex rel. Koren v. Grogan (1994), 68 Ohio St.3d 590, 594, 629 N.E.2d 446, 450 (“In general, immunity is an affirmative defense, which must be raised and proven, i.e., it usually does not affect the jurisdiction of the court.” [Citations omitted.]). See, also, 1 Baldwin’s Ohio Civil Practice (1988), Text 13.03, at 35 (providing the following as examples of affirmative defenses: “ * * * failure to exhaust available administrative remedies; sovereign immunity; self-defense; official immunity; parental immunity; policeman/fireman immunity; interspousal immunity; allowance of workers’compensation; immune from suit; charitable immunity; judicial immunity * * [Emphasis added.]).
We acknowledge that, where the General Assembly has established a complete and comprehensive statutory scheme both creating new rights and prescribing a means to enforce them, review of administrative actions as to those rights may be deemed to be exclusively within the jurisdiction of a statutorily created administrative, rather than judicial, body. Kazmaier Supermarket, Inc. v. Toledo Edison Co. (1991), 61 Ohio St.3d 147, 153, 573 N.E.2d 655, 659 (Public Utilities Commission); Franklin Cty. Law Enforcement Assn. v. Fraternal Order of Police, Capital City Lodge No. 9 (1991), 59 Ohio St.3d 167, 572 N.E.2d 87 (State Employment Relations Board). However, application of that doctrine to the case at bar would be inconsistent with the statutory acknowledgment in R.C. 4301.31 of jurisdiction in the Franklin County Court of Common Pleas to “restrain [the department from exercising] any power or to compel the performance of any duty under Chapters 4301. and 4303. of the Revised Code.”
On remand we instruct the trial court to determine whether, under the facts of this case, BCL’s claims justify the discretionary exercise of its authority to grant declaratory or injunctive relief. In making that determination it is appropriate *472for the court to consider the department’s timely asserted alleged affirmative defense that BCL failed to invoke an administrative remedy available to it. See Jones. Further, the court in exercising its jurisdiction may consider the effect of R.C. 4301.10(B)(1) to determine whether that statute provides an immunity defense sufficient to justify dismissal of BCL’s claims for failure to state a legally cognizable claim.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.

. R.C. 4301.28 authorizes administrative appeals of department actions to the Liquor Control Commission. The statute further provides for judicial review of Liquor Control Commission decisions pursuant to the provisions of R.C. Chapter 119.